—In an action to recover damages for medical malpractice, the defendant Southampton Hospital appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated June 15, 1995, as, upon renewal, denied its motion pursuant to CPLR 3025 (b) for leave to amend its answer.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We agree with the appellant’s contention that allowing it to amend its answer would result in no prejudice to the plaintiff. However, the court’s denial of the appellant’s motion, while permitting it to make the same application to the Trial Judge, was not an improvident exercise of discretion in light of the appellant’s failure to include a proposed amended answer with its motion papers (see, Goldner Trucking Corp. v Stoll Packing Corp., 12 AD2d 639; Barry v Niagara Frontier Tr. Sys., 38 AD2d 878; see also, Branch v Abraham & Strauss Dept. Store, 220 AD2d 474). Nor did the appellant’s counsel present the proposed amendment in his supporting affirmation (cf., Jimenez v Shippy Realty Corp., 163 Misc 2d 121, 123). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.